Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20170344253 A1).
Regarding claim 1, Zhang teaches a method for exiting a split-screen of an electronic device, comprising: receiving an instruction for exiting a split-screen; obtaining current window information of a current window, wherein contents of at least two applications are displayed in the current window (e.g. the split-screen display may be canceled according to a user's instruction. An operation in which the user clicks a location inside the new application area to slide therefrom to outside may mean canceling the new application area. An operation in which the user clicks a location inside the original application area to slide therefrom to outside may mean canceling the original application area- para. 71-75); obtaining, according to the current window information, first window information and first animation information, wherein the first window information is used for drawing a first window (e.g. when the view instruction received from the user includes a predetermined touch manipulation with respect to the current screen of the terminal, the processor 103 may determine the split location and a split size of the new application area according to a trace of a predetermined touch manipulation. That is, the predetermined touch manipulation included in the view instruction may be a reference of a screen splitting manipulation performed by the processor 103. Specifically, the predetermined touch manipulation may include a slide manipulation (for example, sliding a stylus or a finger on the current screen) performed by the user on the touch screen- para. 70); adjusting the first animation information to reduce system resources occupied by a first animation corresponding to the first animation information adjusted (e.g. An operation in which the user clicks a location inside the new application area to slide therefrom to outside may mean canceling the new application area. An operation in which the user clicks a location inside the original application area to slide therefrom to outside may mean canceling the original application area. Furthermore, the recovery instruction may be a voice instruction for canceling the split-screen display- para. 71); and drawing the first window according to the first window information, obtaining the first animation according to the first animation information adjusted, and switching, with the first animation, from the current window to the first window, wherein content of one of the at least two applications is displayed in the first window (e.g. when the user wants to stop the split-screen display, the input section 101 may receive a recovery instruction so as to cancel the split-screen display, and the processor 103 may cancel the original application area and the new application area according to the recovery instruction received from the user. For example, the recovery instruction may refer to a screen splitting operation for canceling the split-screen display- para. 71).
In summary, Zhang teaches a several user options to cancel a split screen display mode. Fig. 6A shows a split-screen with a messaging and video application (analogous to Applicant’s animation). Zhang gives the user several methods of closing one window application and displaying the other. For example, the user can exit the video application to view only the messaging application. This also reads on Applicant’s limitation of “reduce system resources occupied by a first animation”. Applicant’s specification defines this limitation as “application B is switched to the background or closed” (para. 412). Closing a video application would free up device resources, such as CPU/GPU, bandwidth and/or memory. Applicant’s limitations regarding “window information” and “drawing the first window” would be inherent in Zhang’s display. For example, Figs. 6A-B show adjusting split-screen sizes by sliding the dividing line from position A to B. The information required to close the video application and transition to the full screen messaging application would inherently include display proportions required to fill the empty section of screen left by closing the video application.
Regarding claim 4, see the rejection of claim 1 above. Zhang further teaches after receiving the instruction for exiting the split-screen, obtaining a plurality of background applications; determining, from the plurality of background applications, a preset background application irrelative to the instruction for exiting the split-screen; and pausing running of the preset background application (e.g. When the apparatus 100 for performing the split-screen display switches and displays a plurality of application interfaces, the plurality of application interfaces may be displayed in the form of pages as shown in FIG. 20A. The apparatus 100 for performing the split-screen display may receive a flipping input as a view instruction and then display an interface of a predetermined application instead of an application that is currently executed. A method of switching applications may be determined in various ways. For example, the apparatus 100 for performing the split-screen display may determine a switch order of the applications according to an order in which event notification messages are received. When a text message is received after a chatting message is received, if the flipping input is received as the view instruction while a chatting application is being executed, the apparatus 100 for performing the split-screen display may display a text application instead of an interface of the chatting application as shown in FIG. 20B- para. 175). The pause between event notifications messages reads on Applicant’s “pausing running of the preset background application”.
Regarding claim 5, see the rejection of claim 4 above. Zhang further teaches after switching, with the first animation, from the current window to the first window: continuing the running of the preset background application (para. 175).
Regarding claim 6, see the rejection of claim 1 above. Zhang further teaches after receiving the instruction for exiting the split-screen: obtaining a plurality of background applications; obtaining a priority of each of the plurality of background applications; determining, from the plurality of background applications, a target background application having a priority lower than a predetermined priority threshold; and pausing running of the target background application (e.g. The apparatus 100 for performing the split-screen display may receive a flipping input as a view instruction and then display an interface of a predetermined application instead of an application that is currently executed. A method of switching applications may be determined in various ways. For example, the apparatus 100 for performing the split-screen display may determine a switch order of the applications according to an order in which event notification messages are received- para. 175).
Regarding claim 7, see the rejection of claim 6 above. Zhang further teaches after switching, with the first animation, from the current window to the first window: continuing the running of the target background application (para. 175).
Regarding claim 8, see the rejection of claim 1 above. Zhang further teaches after receiving the instruction for exiting the split-screen: obtaining a priority of a first application related to the instruction for exiting the split-screen; determining whether the priority of the first application is lower than a first level priority threshold; adjusting the priority of the first application to be a first level priority in response to determining that the priority of the first application is lower than the first level priority threshold; and obtaining a plurality of applications currently running in the electronic device, sorting the plurality of applications in a descending order of priorities of the plurality of applications, and controlling the plurality of applications sorted to work sequentially (para. 175).
Regarding claim 10, see the rejection of claim 1 above. Zhang further teaches  wherein adjusting the first animation information to reduce the system resources occupied by the first animation corresponding to the first animation information adjusted comprises: reducing duration of display of the first animation or simplifying animation effects of the first animation, to reduce the system resources occupied by the first animation corresponding to the first animation information adjusted (e.g. An operation in which the user clicks a location inside the new application area to slide therefrom to outside may mean canceling the new application area. An operation in which the user clicks a location inside the original application area to slide therefrom to outside may mean canceling the original application area. Furthermore, the recovery instruction may be a voice instruction for canceling the split-screen display- para. 71. If the video application is cancelled (as explained in rejection of claim 1 above), this reads on Applicant’s limitation “reducing duration”). Since the claim states “or”, only one condition needs to be met.
Claim(s) 12 recite(s) similar limitations as claim(s) 1 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Zhang teaches a device to carry out the invention (abstract and fig. 20A).
Claim(s) 14-16 recite(s) similar limitations as claim(s) 4, 6 and 8 above, but in device form. Therefore, the same rationale used in regards to claim(s) 4, 6 and 8 is/are incorporated herein. Furthermore, Zhang teaches a device to carry out the invention (abstract and fig. 20A).
Claim(s) 18 recite(s) similar limitations as claim(s) 10 above, but in device form. Therefore, the same rationale used in regards to claim(s) 10 is/are incorporated herein. Furthermore, Zhang teaches a device to carry out the invention (abstract and fig. 20A).


Claim(s) 20 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Zhang teaches a computer readable medium (para. 43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170344253 A1) as applied to claim 1 above, in view of Baskaran (US 20150309779 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Zhang teach/es all the limitations of claim 2 except wherein obtaining the current window information of the current window comprises: increasing an operating frequency of a processor of the electronic device from a first operating frequency to a second operating frequency; and obtaining, with the processor having the second operating frequency, the current window information of the current window.
In the same field of display optimization, Baskaran teaches wherein obtaining the current window information of the current window comprises: increasing an operating frequency of a processor of the electronic device from a first operating frequency to a second operating frequency; and obtaining, with the processor having the second operating frequency, the current window information of the current window (e.g. generating the first window includes generating a window of a particular size. That particular size may be determined as a function of a transition latency associated with transitioning operation of a component of data processor from a first component-operating frequency to a second-component operating frequency that is different from the first component-operating frequency. Generating the first window may include analyzing a representation of the program in a particular format, and forming, using that format, one or more groups including a sequence of statements of the program…a transition latency associated with transitioning operation of at least one component of the data processor from a first frequency to a second frequency different from the first frequency; time to execute a compute operation; time to execute a memory operation; static power consumed by at least one component of the data processor; dynamic power consumed by at least one component of the data processor during a compute operation; and dynamic power consumed by at least one component of the data processor during a memory operation. One or more characteristics of the first window can include: a count of compute operations, a count of memory operations, an estimated compute time, an estimated number of compute cycles, an estimated number of data access cycles; and a memory footprint- para. 23 and 28). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems optimize displays. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zhang with the features of operating frequency as taught by Baskaran. The motivation would have been to reduce system energy consumption of a program during its execution (para. 48 and 120).
Regarding claim 3, see the rejection of claim 2 above. Zhang as modified by Baskaran further teach/es after drawing the first window according to the first window information, obtaining the first animation according to the first animation information adjusted, and switching, with the first animation, from the current window to the first window, decreasing the operating frequency of the processor from the second operating frequency to the first operating frequency (e.g. where the ability to transition the CPU into a lower frequency during the numerous small memory windows provides a clear advantage in energy consumption over the 45 nm version- Baskaran: para. 120).
Claim(s) 13 recite(s) similar limitations as claim(s) 2-3 above, but in device form. Therefore, the same rationale used in regards to claim(s) 2-3 is/are incorporated herein. Furthermore, Zhang teaches a device to carry out the invention (abstract and fig. 20A).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170344253 A1).
Regarding claim 9, see the rejection of claim 1 above. Zhang further teaches wherein obtaining, according to the current window information, the first window information and the first animation information comprises: obtaining, according to the current window information, second window information and second animation information, wherein the second window information is used for drawing a second window; adjusting the second animation information to reduce system resources occupied by a second animation corresponding to the second animation information adjusted; drawing the second window according to the second window information, and switching, with the second animation corresponding to the second animation information adjusted, from the current window to the second window, wherein contents of at least two applications are displayed in the second window, in both the current window and the second window content of a predetermined application is displayed, and an area of an interface of the predetermined application displayed in the second window is larger than that of the interface of the predetermined application displayed in the current window; and obtaining, according to the second window information, the first window information and the first animation information (e.g. The limitations of claim 9 simply repeat the steps of a first animation and a first window from claim1, with a second animation in a second window. This is an obvious variation to one skilled being as if you can perform the limitations of claim, one skilled can simply repeat the steps. Also, when the split screen exiting occurs, its obvious second window is larger than the closed window of the first window).
Claim(s) 17 recite(s) similar limitations as claim(s) 9 above, but in device form. Therefore, the same rationale used in regards to claim(s) 9 is/are incorporated herein. Furthermore, Zhang teaches a device to carry out the invention (abstract and fig. 20A).

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170344253 A1) as applied to claim 1 above, in view of Ylivainio (US 20130044050 A1).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Zhang teach/es all the limitations of claim 11 except wherein switching, with the first animation, from the current window to the first window comprises: overlaying the current window with a black image; and overlaying the black image with the first animation to switch to the first window.
In the same field of video/animation, Ylivainio teaches wherein switching, with the first animation, from the current window to the first window comprises: overlaying the current window with a black image; and overlaying the black image with the first animation to switch to the first window (e.g. wherein switching, with the first animation, from the current window to the first window comprises: overlaying the current window with a black image; and overlaying the black image with the first animation to switch to the first window- para. 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems display video/animations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zhang with the features of a black screen as taught by Ylivainio. The motivation would have been the functionality and convenience of the computing device 100 is increased (para. 60).
Claim(s) 19 recite(s) similar limitations as claim(s) 11 above, but in device form. Therefore, the same rationale used in regards to claim(s) 11 is/are incorporated herein. Furthermore, Zhang teaches a device to carry out the invention (abstract and fig. 20A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613